 

Exhibit 10.37

ZIVO BIOSCIENCE, INC.

STOCK OPTION GRANT NOTICE

(2019 OMNIBUS LONG-TERM INCENTIVE PLAN)

 

Zivo Bioscience, Inc. (the “Company”), pursuant to its 2019 Omnibus Long-Term
Incentive Plan (the “Plan”) hereby grants to Participant an option to purchase
the number of Shares of the Company’s common stock set forth below. This Option
is subject to all of the terms and conditions as set forth in this Stock Option
Grant Notice, in the Award Agreement, the Plan, the Notice of Exercise, and that
certain Employment Agreement between Participant and the Company dated November
15, 2019 (the “Employment Agreement”) all of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not explicitly defined
herein but defined in the Plan or the Award Agreement will have the same
definitions as in the Plan or the Award Agreement. If there is any conflict
between the terms in this Stock Option Grant Notice and the Plan, the terms of
the Plan will control.

 

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Shares Subject to Option:

 

 

Exercise Price (Per Share):

$

 

Total Exercise Price:

$

 

Expiration Date:

 

 

 

Type of Grant:

Nonstatutory Stock Option

 

 

Exercise Schedule:

 

 

 

Vesting Schedule:

 

 

 

Payment:

By one or a combination of the following items (described in the Award
Agreement):

 

[  ] By cash, check, bank draft or money order payable to the Company 

 

[  ] Pursuant to a Regulation T Program if the shares are publicly traded 

 

[  ] By delivery of already-owned shares if the shares are publicly traded 

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Award Agreement
and the Plan. Participant acknowledges and agrees that this Stock Option Grant
Notice and the Award Agreement may not be modified, amended or revised except as
provided in the Plan. Participant further acknowledges that as of the Grant
Date, this Stock Option Grant Notice, the Award Agreement, and the Plan set
forth the entire understanding between Participant and the Company regarding
this Option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of, if applicable,
(i) equity awards previously granted and delivered to Participant, (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law and (iii) any written employment or severance
arrangement or other written agreement entered into between the Company and
Participant specifying the terms that should govern this Option upon the terms
and conditions set forth therein.

 

By accepting this option, Participant acknowledges having received and read the
Stock Option Grant Notice, the Award Agreement and the Plan and agrees to all of
the terms and conditions set forth in these documents. Participant consents to
receive Plan and related documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

--------------------------------------------------------------------------------



 

 

ZIVO BIOSCIENCE, INC.

 

PARTICIPANT

 

 

 

By:

/s/

 

By:

/s/

 

Signature

 

 

Signature

 

 

 

Title:

 

 

Date:

 

Date:

 

 

 

 

ATTACHMENTS: Award Agreement, 2019 Omnibus Long-Term Incentive Plan and Notice
of Exercise, Employment Agreement